Citation Nr: 1714145	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  16-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 70 percent for service-connected anxiety disorder (previously rated as schizophrenia).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The Undersigned is granting the motion and advancing the appeal on the docket upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age.)

The Veteran served on active duty from July 1953 to June 1955 and from September 1955 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the course of the present appeal, the Veteran was represented by private attorney, J. Michael Woods.  A VA Form 21-22a (Appointment of Individual as Claimant's Representative) was received in June 2013 appointing the attorney as the Veteran's representative.  In December 2016, the attorney informed VA that he has withdrawn representation of the Veteran as to the present appeal, but the record fails to show that representation has been withdrawn in accordance with 38 C.F.R. § 20.608(b).  Following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion and a signed statement certifying that a copy of the motion was sent by first-class mail, postage prepaid, to the appellant, setting forth the address to which the copy was mailed.  38 C.F.R. § 20.608(b)(2).  The Board acknowledges that 38 C.F.R. § 20.608 also indicates that the motion should be filed with the Office of the Senior Deputy Vice Chairman.  To date, no such motion has been received by VA.  Accordingly, no change in representation is recognized.

Additionally, it is noted that the RO originally characterized an additional issue of entitlement to an earlier effective date for the Veteran's service-connected anxiety disorder (previously rated as schizophrenia).  It appears that this was done because the Veteran had checked every box on the standardized VA Form 21-0958 (Notice of Disagreement), which included "Service Connection," "Effective Date of Award," "Evaluation of Disability," and "Other, please specify."  However, the Veteran's claim did not stem from a service connection claim, so no grant of service connection or any effective dates were made via the April 2013 rating decision.  As such, within the context of the Veteran's appeal, it would not make sense to appeal on a basis of service connection or an effective date if neither elements were awarded in the decision in question.  Additionally, for the category of "Other," the Veteran did not even fill out more specificity as requested.  Therefore it appears that the Veteran was just merely checking off every box that he saw without regard to the specific intentions behind such action and, based upon the context of the denial for his increased rating claim, it is presumed that he only intended to file an appeal for such denial only.

The Board also recognizes that the Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The record reflects that that Veteran was already awarded entitlement to TDIU in a July 2016 rating decision effective January 30, 2012, the date of claim.  The Veteran has not appealed this decision.  Thus, the Board finds that the Veteran's claim for a TDIU has already been considered and resolved in full.  For these reasons, the Board finds that a claim for TDIU shall not be further discussed within the context of the current appeal.


FINDING OF FACT

Throughout the period of appeal the Veteran's service-connected anxiety disorder was manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, irritability, flattened affect, disturbances of motivation and mood, difficulty in maintaining and establishing effective relationships, difficulty adapting to stressful circumstances, including work and a work-like setting, inability to establish and maintain effective relationships, and mild memory loss.


CONCLUSION OF LAW

Throughout the period of appeal, the criteria for a rating in excess of 70 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9413 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for an increased evaluation, the notice requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the Veteran was properly afforded the required notice in letters sent to him in April 2012.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained. 

In addition, he was afforded multiple VA psychiatric examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's service-connected anxiety disorder is rated as 70 percent disabling in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9413.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his service-connected anxiety disorder is worse than currently reflected by his 70 percent evaluation.

A review of the Veteran's outpatient treatment records reveals that he has continually received treatment for an anxiety disorder throughout the relevant period of appeal.

In January 2013, the Veteran was seen for a medication evaluation, during which he reported having a good response to prescription sleep aids.  Symptoms of anxiety and insomnia were fairly controlled.  The Veteran denied any symptoms of significant depression or psychosis.  He reported volunteering with a Veterans' organization and attending college classes that kept him busy.  He tried to stay active within his limits and appeared to be coping okay.  The clinician diagnosis the Veteran as having an anxiety disorder and provided a GAF score of 60.

The Veteran was provided with a VA examination in January 2013.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with an anxiety disorder.  The examiner listed the Veteran's GAF score as 65.  His symptoms included anxiety, chronic sleep impairment, and mild memory loss.  The examiner described the Veteran as having occupational and social impairment with reduced reliability and productivity.

The examiner noted that the Veteran was able to live alone, but had support from his family.  He last worked approximately 10 years ago, but had been studying computers at a local college for the past four years.  The examiner stated that the Veteran's current mental health symptoms would contribute to reduced reliability and productivity in an employment setting due to short-term memory problems and difficulty learning new information.  His sleep impairment might contribute to his productivity decline.  There are no signs of active psychosis and his reported anxiety is vague and even when asked to describe it, he could not.

The Veteran was provided with an additional VA examination in March 2014.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with an anxiety disorder.  The examiner listed the Veteran's GAF score as 50.  Noted symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, irritability, flattened affect, disturbances of motivation and mood, difficulty in maintaining and establishing effective relationships, and difficulty adapting to stressful circumstances, including work and a work-like setting, inability to establish and maintain effective relationships.  The Veteran was found to have a total occupational and social impairment.

The examiner further elaborated that the Veteran's anxiety and social impairment were noted to be emotionally debilitating.  It was further noted that the Veteran cannot sustain the stress of a competitive work environment and cannot be expected to engage in gainful activity due to his anxiety disorder.  In fact he was laid off from his last employer because of his inability to perform his job.  The examiner found that, based upon the consistent history of his symptomatology, the Veteran would classify as having a serious impairment in social and occupational functioning.  Upon review of the claims file, it was noted that there was a clear correlation between military service and psychological complaints leaving the Veteran unable to develop and maintain social relationships, thus contributing even more to his anxiety disorder.  It was the belief of the examiner that the Veteran's anxiety was more likely than not aggravated by his time in the military service.  It was noted that the Veteran would miss more than 3 days per month due to mental problems; would need to leave early from the workplace more than 3 times per month; and would respond to normal pressures of a job in an angry, but non-violent way.  Overall, the examiner found that the Veteran had total occupational impairment with difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work or work-like setting.  However, he was still able to fully conduct activities of daily living and able to participate in extracurricular social activities, such as working on computers with a local Veterans' organization 4 to 5 times per week and engaging with his church.

The Board finds that the evidence only supports a 70 percent rating, and no higher, for the Veteran's service-connected anxiety disorder.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Board will address the Veteran's GAF scores.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a GAF score.  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's appeal encompasses a period prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter, 8 Vet. App. at 240.  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).

Here, the Veteran's GAF scores from throughout the period of were predominantly in the range of 50 to 65, indicating evidence of moderate symptoms or moderate impairment in social and occupational functioning due to serious symptoms or serious impairment in social and occupation functioning.  Thus, the Veteran's GAF scores alone reflect an anxiety disorder that was of an overall moderate to serious nature.  These scores do not merit the assignment of a 70 percent rating or higher for the Veteran's service-connected anxiety disorder, as such ratings require a more severe impairment manifesting in deficiencies in most areas or total occupational and social impairment that is just not supported by the Veteran's moderate to serious presentation.

The Veteran's GAF scores alone cannot serve as the sole basis for evaluating her higher rating claim for the service-connected anxiety disorder.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in particular that the results of the March 2014 VA examination revealed that the Veteran's condition had appeared to decline from the previous treatment notes and January 2013 VA examination.  Severe symptoms such as suspiciousness, irritability, flattened affect, disturbances of motivation and mood, difficulty in maintaining and establishing effective relationships, difficulty adapting to stressful circumstances, including work and a work-like setting, inability to establish and maintain effective relationships were present and had not been shown before.  Additionally, the Veteran was unable to perform at a substantially gainful occupation, although he was still able to fully conduct activities of daily living and able to participate in extracurricular social activities, such as working on computers with a local Veteran's organization 4 to 5 times per week and engaging with his church.  However, even such evidence of worsening did not reveal that the Veteran's overall condition had shown evidence of a total occupational and social impairment as manifested more serious symptoms, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, which had not been shown at any time throughout the relevant period of appeal.

All of this evidence persuasively suggests that the Veteran's service-connected anxiety disorder has definitely maintained at the level of occupational and social impairment with deficiencies in most areas throughout the period of appeal.  However, because he is still able to fully conduct activities of daily living and he is able to participate in extracurricular social activities, such as working on computers with a local Veteran's organization 4 to 5 times per week and engaging with his church, the Board finds that he does not show a total occupational and social impairment.  Although his condition is manifested by severe symptoms, to include the prevention of gainful employment, the evidence does not indicate that it is so severe that he cannot function in his activities of daily living or in any limited social situation at all.  In summary, the Board finds that the Veteran is not entitled to a disability rating greater than 70 percent at any time during the period of appeal due to his service-connected anxiety disorder.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's anxiety disorder at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2014).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected anxiety disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment, including noted occupational and social impairments, is adequately contemplated by the rating criteria under Diagnostic Code 9413 (2016).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's anxiety disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Entitlement to an increased evaluation in excess of 70 percent for service-connected anxiety disorder (previously rated as schizophrenia) is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


